Case: 18-13108   Date Filed: 01/23/2020   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13108
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:17-cr-00298-PGB-DCI-4



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

LAMARCUS DEMANE HARVEY,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 23, 2020)

Before JILL PRYOR, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 18-13108     Date Filed: 01/23/2020    Page: 2 of 4


      LaMarcus Harvey appeals his conviction under 18 U.S.C. § 924(c)(1)(A)(i)

for carrying a firearm during and in relation to an attempted bank robbery. Harvey

argues that attempted bank robbery is not a crime of violence under § 924(c)(3)’s

elements clause. We disagree and affirm.

      A felony offense is a “crime of violence” under § 924(c)’s “elements clause”

if it “has as an element the use, attempted use, or threatened use of physical force

against the person or property of another.” 18 U.S.C. § 924(c)(3)(A). We review

de novo whether an offense qualifies as a crime of violence. Steiner v. United

States, 940 F.3d 1282, 1288 (11th Cir. 2019) (per curiam).

      Harvey pleaded guilty to attempted bank robbery in violation of 18 U.S.C.

§ 2113(a). At the change-of-plea hearing, he acknowledged that he was in fact

guilty of that crime, in that he: (1) knowingly attempted to take money possessed

by a federally insured bank from or in the presence of the person described in the

indictment, and (2) did so by means of force and violence or intimidation. See 18

U.S.C. § 2113(a). We have previously held that a substantive violation of

§ 2113(a) is a “crime of violence” because a “taking ‘by force and violence’ entails

the use of physical force” and “a taking ‘by intimidation’ involves the threat to use

such force.” In re Sams, 830 F.3d 1234, 1239 (11th Cir. 2016) (per curiam)

(quoting United States v. McNeal, 818 F.3d 141, 153 (4th Cir. 2016)). We have

also held that, when a substantive federal offense qualifies as a crime of violence


                                          2
                Case: 18-13108       Date Filed: 01/23/2020       Page: 3 of 4


under the elements clause of § 924(c), an attempt to commit that offense is itself a

crime of violence, “given § 924(c)’s ‘statutory specification that an element of

attempted force operates the same as an element of completed force, and the rule

that conviction of attempt requires proof of intent to commit all elements of the

completed crime.’” United States v. St. Hubert, 909 F.3d 335, 352 (11th Cir. 2018)

(citation omitted), abrogated on other grounds by United States v. Davis, 139 S.

Ct. 2319 (2019). So even where a defendant’s actual conduct in attempting to

commit bank robbery “falls short of actual or threatened force, the robber has

attempted to use actual or threatened force because he has attempted to commit a

crime that would be violent if completed.” Id. at 353 (discussing attempted Hobbs

Act robbery). 1

       We conclude that, under our precedents, the attempt to commit § 2113(a)

robbery is a crime of violence within the meaning of § 924(c)(3)(A). Harvey does

not challenge his conviction for attempted bank robbery or contest the

government’s proof that he possessed a firearm in furtherance of that crime. See

18 U.S.C. §§ 2113(a); 924(c)(1)(A). We therefore affirm Harvey’s convictions

and sentences.


1
  Relying on Judge Jill Pryor’s concurrence in Hylor v. United States, 896 F.3d 1219, 1226 (11th
Cir. 2018), cert. denied, 139 S. Ct. 1375 (2019), Harvey argues that St. Hubert was wrongly
decided and should be overturned. But “we are bound by all prior panel decisions, ‘unless and
until [they are] overruled or undermined to the point of abrogation by the Supreme Court or by
this Court sitting en banc.’” Hylor, 896 F.3d at 1223–24 (alteration in the original) (quoting
United States v. Deshazior, 882 F.3d 1352, 1355 (11th Cir. 2018)).
                                               3
     Case: 18-13108   Date Filed: 01/23/2020   Page: 4 of 4


AFFIRMED.




                              4